Citation Nr: 0001135	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
veteran's cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1958 to March 
1979; he had active service in Vietnam during the Vietnam War 
Era.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.



FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied by means of a May 1997 rating 
action and that decision is final.

2.  Additional evidence submitted after the May 1997 rating 
action is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A claim for service connection for the veteran's cause of 
death is plausible.



CONCLUSION OF LAW

1.  The RO's May 1997 decision to deny service connection for 
the veteran's cause of death is a final determination.  The 
evidence subsequently received is new and material and 
sufficient to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for the veteran's cause 
of death is well-grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had previously filed a claim for service 
connection for the veteran's cause of death and that claim 
was denied by means of a decision dated in May 1997.  Appeal 
of that decision was not perfected; therefore, that decision 
is a final decision.

The record indicates that evidence before the RO in May 1997 
included a letter from the veteran's private physician, dated 
in March 1997, which indicates that the veteran suffered from 
poorly differentiated carcinoma of uncertain primary; that he 
had extensive retroperitoneal disease; that there was no 
obvious source; and that although it was not a lymphoma, it 
was conceivable that the disease was related to Agent Orange 
exposure.  His death certificate indicates that he died in 
February 1997 due to "[c]ancer-[m]ultiple [m]ets."

Evidence submitted subsequent to the May 1997 RO decision 
includes a letter from the veteran's private physician, dated 
in September 1998, which states that the veteran's tissue 
diagnosis showed a poorly differentiated non-small cell 
carcinoma with marked elevation in the alpha fetoprotein 
yielding a clinical diagnosis of metastatic hepatoma, with 
another possibility being metastatic carcinoma from an occult 
lung primary.  A subsequent letter from this same physician, 
dated in October 1998, states that tissue diagnosis showed a 
poorly differentiated non-small carcinoma; that the 
differential included metastatic non-small carcinoma of the 
lung, carcinoma of unknown primary, or even hepatoma since he 
also had an elevation in alpha fetoprotein.  The physician 
also stated that "literature review and review of abstracts 
on Agent Orange and malignancy[ noted] that bronchogenic 
carcinoma and hepatoma are cited as related [to Agent 
Orange]."

As a general rule, once a claim has been disallowed, that 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105.  However, if a claimant can 
thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108.

The Court has outlined a three-step process for the reopening 
of claims.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); Winters v. West, 12 Vet. App. 203 (1999)(en banc).  
First, it must be determined whether the appellant has 
submitted new and material evidence in support of reopening 
the claim.  Winters, at 206.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  Evidence is presumed credible for the 
purpose of reopening unless it is inherently false or untrue.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has not been submitted, then 
the Board's analysis must end and the claim must be denied.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If new and material evidence has been presented, immediately 
upon reopening, it must be determined whether, based upon all 
the evidence of record in support of the claim, the claim as 
reopened is well-grounded.  Winters, at 206.  For purposes of 
a well-groundedness analysis, the credibility of the evidence 
is presumed.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  If a well-grounded claim has been submitted, then 
the claim must be evaluated on the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters, at 206; see also Epps 
v. Brown, 126 F.3d 1464 (Fed.Cir. 1997); cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  

Having considered the evidence of record and the applicable 
laws, the Board finds that new and material evidence has been 
presented.  In particular, the Board that the September and 
October 1998 letters from the veteran's physician which 
indicate that biopsy results showed a possibility of lung 
cancer is both new evidence and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim in question.  The Board further finds that the 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) as the veteran's physician notes a medical nexus 
between his cause of death and Agent Orange exposure.  
However, the matter must be remanded for further development 
prior to a decision on the merits.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for the veteran's cause of death 
and the claim is well-grounded.


REMAND

This case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the veteran's 
treatment records from his private 
physician (Dr. M.S./Comprehensive Cancer 
Institute), to include all pathology 
reports and tissue slide/blocks, for 
submission to Armed Forces Institute of 
Pathology (AFIP). 

2.  The RO should request that the 
appellant provide the names and addresses 
of any other health care providers that 
have treated the veteran in connection 
with his cause of death and take the 
necessary steps to obtain and associate 
any such records with the claims file.  

3.  Once all relevant medical records 
have been gathered, the claims file 
should be returned to the Board for 
submission of medical records to obtain 
an opinion from AFIP, as well as any 
other necessary medical opinions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 



